internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc psi cor-113158-01 date mar number release date this responds to your date fax to of this office wherein you ask whether a domestic manufacturer of sport_fishing_equipment specifically spear gun fishing equipment is required to complete the form_637 application_for registration in order to make tax-free sales for export as indicated to you by any application of tax law to a taxpayer’s specific set of facts should be submitted to the national_office of the irs as a ruling_request pursuant to revproc_2001_1 2001_1_irb_1 copy enclosed if you would like a ruling on this question please follow the instructions in the revenue_procedure in the meantime we hope the following general information will be useful to you sec_4161 of the internal_revenue_code imposes on the sale of any article of sport_fishing_equipment by the manufacturer producer or importer a tax equal to percent of the price for which the article is sold sec_4162 provides that fishing spears spear guns and spear tips are sport_fishing_equipment as that term is used in sec_4161 sec_4221 provides that for purposes of the manufacturers excise_taxes which includes the tax on sport_fishing_equipment no tax is imposed on the sale by the manufacturer of an article for export or for sale by the purchaser to a second purchaser for export sec_4222 provides that sec_4221 shall not apply to the sale of an article unless the manufacturer the first purchaser and the second purchaser if any are all registered registration with the irs is accomplished by filing form_637 application_for registration for certain excise_tax activities sec_48_4222_b_-1 of the manufacturers and retailers excise_tax regulations provides that persons whose principal_place_of_business is not within the united_states may but are not required to register in order to purchase articles tax free for export to establish the right to sell articles tax free for export to a purchaser who is not registered and who is located in a foreign_country or a possession_of_the_united_states the manufacturer must obtain the evidence required by sec_48_4221-3 sec_48_4221-3 provides that the manufacturer must obtain from the purchaser at the time title to the article passes or at the time of shipment whichever is earlier either a written order or contract of sale showing that the manufacturer is to ship the article to a foreign destination or where delivery by the manufacturer is to be made within the united_states a statement from the purchaser showing i that the article is purchased either to fill existing or future orders for delivery to a foreign destination or for resale to another person engaged in the business of exporting who will export the article and ii that the article will be transported to its foreign destination in due course prior to use or further manufacture and prior to any resale except for export sec_4221 provides that where an article is sold tax free for export or for resale by the purchaser to a second purchaser for export the exemption ceases to apply in respect of the sale of the article unless within the 6-month period which begins on the date of the sale by the manufacturer or if earlier on the date of shipment by the manufacturer the manufacturer receives proof that the article has been exported if you have any questions or require further assistance please feel free to contact my office at the number listed above sincerely associate chief_counsel passthroughs and special industries by bernard h weberman assistant to the chief branch
